As filed with the Securities and Exchange Commission on April 6, 2012 Registration No. 333-174168 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PROCERA NETWORKS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 33-0974674 (I.R.S. Employer Identification No.) 4121 Clipper Court Fremont, California 94538 (510) 230-2777 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) James F. Brear Chief Executive Officer Procera Networks, Inc. 4121 Clipper Court Fremont, California 94538 (510) 230-2777 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Michael E. Tenta Eric C. Jensen Cooley LLP 3175 Hanover Street Palo Alto, CA 94304 (650) 843-5000 Approximate date of commencement of proposed sale to the public: Not applicable If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. £ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. £ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer T Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) DEREGISTRATION OF COMMON STOCK Procera Networks, Inc. (the “Registrant”) is filing this Post-Effective Amendment No. 1 (this “Amendment No. 1”) to its Registration Statement on Form S-3 (File No. 333-174168) filed with the Securities and Exchange Commission (the “Commission”) on May 13, 2011 (the “Prior Registration Statement”) to deregister the shares of the Registrant’s common stock, par value $0.001 per share (the “Shares”), registered with the Commission on the Prior Registration Statement and remaining unsold. The Registrant hereby deregisters all of the Shares registered on the Prior Registration Statement thathave not beensold thereunder as of the date hereof. This Amendment No. 1 does not amend or otherwise modify the Registrant’s Registration Statement on Form S-3 (File No. 333-180141) as filed with the Commission on March 15, 2012. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fremont, State of California, on April 6, 2012. PROCERA NETWORKS, INC. By: /s/ James F. Brear James F. Brear Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ James F. Brear Chief Executive Officer and Director April 6, 2012 James F. Brear (Principal Executive Officer) /s/ Charles Constanti Vice President and Chief Financial Officer April 6, 2012 Charles Constanti (Principal Financial and Accounting Officer) * Director April 6, 2012 Staffan Hillberg * Director April 6, 2012 Mary Losty * Director April 6, 2012 Scott McClendon Director Mark Pugerude * Director April 6, 2012 Thomas Saponas * Director April 6, 2012 William E. Slavin * Director April 6, 2012 Paul J. Stich * By: /s/ James F. Brear James F. Brear Attorney-in-Fact
